Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed, in accordance with the following memorandum: When defendant entered his plea of guilty, the court incorrectly advised him that it was empowered to impose a maximum sentence of AVi to 15 years. At the time of sentencing, the court imposed a term of 5 years to 15 years. Since defendant was led to believe that the maximum-minimum sentence which could be imposed was 42A years, we, in the interest of justice, reduce defendant’s sentence to an indeterminate term of 41ó to IZV2 years. (Appeal from judgment of Supreme Court, Monroe County, Contiguglia, J. — burglary, second degree.) Present — Dillon, P. J., Callahan, Green, Balio and Davis, JJ.